Steuer, J.
This motion raises the question whether a resident plaintiff who is the assignee of a nonresident can be required to give security for costs. Prior to the enactment of section 1522 of the Civil Practice Act it was clear that such a plaintiff was required to give security (Allen v. Collins, 1 How. Prac. 251; Charles v. Waterman, 2 How. Prac. 122). This did not, however, apply to an indorsee of an instrument who sued in his own right (Horton v. Shepherd, 24 Hun 343, opinion in 1 N. Y. Civ. Pro. Rep. 26). The section as it presently reads provides in its fourth subdivision for the giving of security by assignees of certain classes of persons. Among these are assignees of persons imprisoned under execution of crime, a class who themselves are required to give security. It would appear from the fact that the Legislature designated the classes of persons who had to give security and included in the designation assignees of some of these classes, that assignees of others are intended to be omitted. The motion is denied.